On Rehearing.
SAYRE, J.
Now, for tbe first time, counsel for appellee calls our attention to so much of section 4628 of *410the Code of 1907 as reads as follows: “Whenever a case is argued orally, the opinion must be delivered by a justice who heard the oral argument” — with, suggestion that, in view of the fact that this appeal was argued orally at a time when the writer had not yet come upon the bench, the judgment of reversal must be set aside and the cause set down for reargument, in order that there may be a compliance with the statute. Without conceding the power of the Legislature to control this court in the discharge of its constitutional duty to render decisions in causes brought here — for it appears to us to be doubtful, to say the least, whether the Legislature has any such power (Houston v. Williams, 13 Cal. 24, 73 Am. Dec. 565; Ex parte Griffiths, 118 Ind. 83, 20 N. E. 513, 3 L. R. A. 398, 10 Am. St. Rep. 107; Clapp v. Ely, 27 N. J. Law, 622; Vaughn v. Harp, 49 Ark. 160, 4 S. W. 751; Speight v. People, 87 Ill. 595; Herndon v. Imperial Ins. Co., 111 N. C. 384, 16 S. E. 465, 18 L. R. A. 547; Jordan v. Andrus, 26 Mont. 37, 66 Pac. 502, 91 Am. St. Rep. 396; Riglander v. Star Co., 98 App. Div. 101, 90 N. Y. Supp. 772, affirmed in 181 N. Y. 531, 73 N. E. 1131) —we are of opinion that the appellee is not in a position to invoke the application of the statute. Counsel for appellee, as this court learned while this cause was being considered, were advised of the fact that the record had been assigned to the writer for the preparation of a statement of the views of the court. That assignment of the cause had been made in accordance with a rule and custom of this court which, as we believe, has been observed from its creation. Counsel acquiesced in the assignment by addressing to the writer as a member of the court, statements of the reasons which called for an early decision along with a request for such decision. This was an acquiescence in the assignment, and, when viewed in the light of the present *411application, was a speculation by the results of which, so far as concerns the mouthpiece adopted by the court for the announcement of its decision is concerned, the appellee must be concluded. In justice to the causes pressing for consideration here, rather than for the ease and comfort of the court, reargument must be denied.
So far as the merits of the application are concerned, it has received that consideration at the hands of the court which the novelty of the question and the magnitude of the interests involved seem to demand. We are satisfied with the conclusion heretofore reached.
The application is accordingly overruled.